DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive.  Applicant argues that Fricke does not disclose “no wiring members extend from one of opposite sides of the second head unit that is remote from the first wiring member”.  However, Fricke discloses figure 2, reproduced below, which discloses sides that are opposite on the second head unit and are remote from the first wiring member, the claim does not clearly disclose if the opposite side(s) are directly opposite/straight across from the first wiring member only they must be remote from the first wiring member.  Therefore the claim limitation is met.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fricke et al (U.S. Pub. 2017/0050438)
Regarding claim 1, a liquid ejection head, comprising a first head unit (204-1) configured to eject a liquid from a plurality of nozzles arranged in a first direction (Figure 2)
A second head unit (204-2) configured to eject the liquid from a plurality of nozzles arranged in the first direction, the second head unit being shifted with respect to the first head unit in both of the first direction and a second direction orthogonal to the first direction (Figure 2; Paragraphs 0019-0020)
A first wiring member (226-2) having flexibility and drawn from the second head unit (204-2) in the second direction toward the first head unit (204-1), the first wiring member extending in the second direction through a space existing next to the first head unit in the first direction (Figure 2; Paragraph 0019)
A second wiring member (228-1) having flexibility and drawn from the first head unit (204-1) in the second direction toward the second head unit (204-2), the second wiring member extending in the second direction through a space existing next to the second head unit in the first direction (Figure 2; Paragraph 0019); wherein no wiring members extend from one of opposite sides of the second head unit that is remote from the first wiring member (Figure 2).  Figure 2 discloses opposite sides wherein no wiring members extend and the opposite sides are remote from the first wiring member (226-2) (refer to figure below)

    PNG
    media_image1.png
    828
    649
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fricke et al (U.S. Pub. 2017/0050438) in view of Choy et al (U.S. Pub. 2017/0028713)
Regarding claim 3, Fricke discloses wiring member (226-2) extending from the second head unit (204-2) in the second direction (Figure 2)
Choy discloses the wiring member extending in a third direction that is a direction orthogonal to the first direction and the second direction and away from the nozzles (Figures 1-2, 6; Paragraph 0017)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Choy into the device of Fricke, for the purpose of driving fluid ejector elements
Regarding claim 4, Choy discloses the wiring member extending again in the second direction after extending in the third direction (Figures 1-2, 6; Paragraph 0017)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Choy into the device of Fricke, for the purpose of driving fluid ejector elements


    PNG
    media_image2.png
    673
    826
    media_image2.png
    Greyscale

Regarding claim 5, Fricke discloses two first head units (204-1; 204-3) arranged in the first direction with a first space interposed there between; wherein the first wiring member extends through the first space (Figure 2)
Regarding claim 6, two second head units arranged in the first direction with a second space interposed there between; wherein the second wiring member extends through the second space (Figure 2; Paragraph 0019).  Fricke discloses the example of three MEMS die (204), as shown in figure 2, are not limited, therefore it would be obvious to incorporate a plurality of first head units and second head units.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of a plurality of first head units and second head units, as suggested by Fricke, for the purpose of increasing the printing width the of printing apparatus.
Regarding claim 7, Fricke discloses wherein the first wiring member includes a drive circuit (Figure 2; Paragraph 0019; ASIC)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 14, 2022